—Determination of respondent Department of State dated September 22, 1994, which denied petitioner’s application for a private investigator’s license upon a finding of lack of qualifying experience, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Joan Lobis, J.] entered April 4, 1995) unanimously dismissed, without costs.
The record contains substantial evidence that petitioner did not work exclusively for any employer and thus the work he claimed as qualifying experience was not exempt from the licensure requirement (General Business Law § 83; see, Norwood v Ward, 46 F2d 312, 314, affd sub nom. Norwood v Bennett, 283 US 800). Since nonexempt work performed without a license is unlawful (General Business Law § 70 [2]), respondent’s refusal to count such work as qualifying "equivalent” experience under General Business Law § 72 (1) was eminently reasonable. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.